Citation Nr: 0632843	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep disturbance, 
claimed as secondary to service-connected bilateral heel spur 
syndrome.

2.  Entitlement to service connection for a low back 
disability, claimed as secondary to service-connected 
bilateral heel spur syndrome.

3.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral heel spur syndrome.


REPRESENTATION

Appellant represented by:  New Jersey Department of Military 
and Veterans' Affairs




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
December 1956.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision in which the RO, 
inter alia, denied the veteran service connection for a back 
condition, for a right knee condition, and for a sleep 
disturbance condition, each as secondary to heel spur 
syndrome.  The veteran filed a notice of disagreement (NOD) 
in September 2003, and the RO issued a statement of the case 
(SOC) in January 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2004.

On his VA Form 9, the veteran checked a box indicating that 
he wanted a Board hearing in Washington, DC,  In March 2004, 
he was notified of a Board hearing scheduled for a date in 
April 2004; however, prior to the hearing, he clarified, in 
writing, that he did not desire an in-person Board hearing.

In a July 2005 remand, the Board deferred consideration of 
these matters pending completion of actions requested in 
connection with an inextricably intertwined claim (one for 
service connection for bilateral heel spurs).  In a June 2006 
rating decision, the RO granted service connection for heel 
spur syndrome of each foot, but also continued the denial of 
each claim for secondary service connection (also as 
reflected in a July 2006 supplemental SOC (SSOC)).  The RO 
has since returned these matters to the Board for further 
appellate consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  There is no competent evidence establishing that the 
veteran has a current disability manifested by sleep 
disturbance.

3.  Low back disability was first manifested many years post 
service, and no competent evidence even suggests a nexus 
between such disability and the veteran's service-connected 
bilateral heel spur syndrome.

4.  Right knee disability was first manifested many years 
post service, and no competent evidence even suggests a nexus 
between such disability and the veteran's service-connected 
bilateral heel spur syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep 
disturbance, claimed as secondary to service-connected 
bilateral heel spur syndrome, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2006).

2.  The criteria for service connection for low back 
disability, claimed as secondary to service-connected 
bilateral heel spur syndrome, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2006). 

3.  The criteria for service connection for right knee 
disability, claimed as secondary to service-connected 
bilateral heel spur syndrome, are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claims on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate each claim has been accomplished.

In March 2003, the RO sent the appellant a notice letter 
informing him that to support a claim for secondary service-
connected compensation benefits, the evidence must show a 
claimed physical or mental condition and a relationship 
between the claimed condition and the service-connected 
condition.  The same letter listed the evidence received, 
discussed VA's responsibility to obtain evidence or assist in 
obtaining evidence, and provided contact information in case 
of questions.  After this letter, the appellant and his 
representative were afforded an opportunity to respond before 
the RO adjudicated the claim.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support each claim for secondary 
service connection, and has been afforded ample opportunity 
to submit such information and evidence. 

The Board also finds that the March 2003 pre-rating notice 
letter,  discussed above, and the follow-up letter in July 
2005 collectively satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant, and what evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The March 2003 
letter advised that VA is required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies and to make reasonable efforts to 
obtain relevant records not held by a Federal agency.  The 
July 2005 letter specifically advised the appellant, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the appellant because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006)).  As indicated above, the RO gave the 
appellant notice of what was required to substantiate his 
claims, and the appellant was afforded an opportunity to 
submit information and evidence pertinent to his claims.  
Following the issuance of the most recent notice letter-
which substantially completed VA's notice requirements-the 
appellant was afforded yet another opportunity to present 
information or evidence pertinent to the appeal prior to the 
RO's readjudication of the claims in June and July 2006 (as 
reflected in the rating decision and the SSOC).  Neither in 
response to the documents cited above, nor at any other point 
during the pendency of this appeal, has the appellant 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the veteran's status is not at issue, and the 
RO provided notice as to existence of disability and nexus in 
the notice letters identified above.  The RO notified the 
appellant of the criteria for degree of disability and 
effective date of rating in a March 2006 letter, after the 
original adjudication of the veteran's claims; however, as 
with the earlier documents, the timing of that notice is not 
prejudicial to the veteran.  Because the Board's decision 
herein denies each claim for secondary service connection,no 
disability rating or effective date is being assigned.  
Accordingly, there is no possibility of prejudice to the 
appellant in receiving the notice after the original 
adjudication of the claim under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  The RO obtained the appellant's service medical 
records and from those VA and private medical providers that 
the appellant identified as having relevant records.  The 
appellant was afforded VA-contracted medical examinations in 
connection with the claim, and the reports of those 
examinations are of record.  In an April 2004 letter, the 
appellant clarified that he did not wish to have a Board 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with any claim on appeal.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that each claim for secondary 
service connection must be denied.

The first evidence of a right knee condition is found in an 
April 1983 private medical record in which J.S., M.D., 
assessed rule out peroneal iliotibial fascitis.  An August 
1983 private medical record from the same physician reflects 
an assessment of rule out inherent knee problems.

The first evidence of a low back condition is found in a 
March 2003 VA examination report that reflects diagnoses of 
low back strain, nonservice-connected, and degenerative joint 
disease of the right knee, nonservice-connected.  The VA 
physician noted that the veteran denied having an injury to 
his back in service and the veteran did not remember when he 
first experienced low back pain.  It was also noted that the 
veteran had restless nights when his knee and back were 
painful.  However, no diagnosis was made of a sleep 
disturbance condition, and the physician did not render an 
opinion as to a relationship between the veteran's right knee 
or low back condition to his service-connected bilateral heel 
spur syndrome.  

Also in March 2003, the veteran underwent a VA examination 
for respiratory disorders and the veteran was found to have 
no respiratory abnormalities.

A March 2003 VA X-ray of the lumbosacral spine revealed mild 
intervertebral disc space narrowing from L1 through L4 and 
anterior osteophytes from L1 through L4.  There were also 
hypertrophic facet joint changes at L5-S1.  An April 2003 VA 
MRI of the right knee revealed a large complex tear of the 
posterior horn medial meniscus, and severe osteoarthritis of 
the medial compartment.

Initially, as regards the claim involving sleep disturbance, 
the Board notes that, while secondary service connection may 
not be granted for sleep disturbance, per se, sleep 
disturbance may be a symptom or manifestation of a particular 
disability for which secondary service connection may be 
granted.  However, none of the post-service VA and private 
medical evidence includes any indication whatsoever that the 
veteran currently has a disability manifested by sleep 
disturbance.  In the absence of competent evidence of the 
disability for which secondary service connection is sought, 
there can be no valid claim.  See, e,g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau,  2 Vet. App 
141 at 144. 

As regards the remaining claims on appeal, the aforementioned 
medical evidence does show that the veteran has current right 
knee and low back disabilities; however, there is no 
competent medical evidence or opinion even suggesting a 
relationship between either disability and his service-
connected bilateral heel spur syndrome.  As indicated above, 
the question of medical nexus is vital to each claim.  

In short, the Board finds that the record does not include 
sufficient medical evidence to support any of the claims for 
secondary service connection, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  

In additional to medical evidence, the Board has considered 
the veteran's assertions in connection with the claims on 
appeal.  However, as indicated above, each claim on appeal 
turns on a medical matter.  As a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
a medical matter-such as the diagnosis of a disability 
manifested by sleep disturbance, or the question of whether 
there is a medical relationship between his right knee and/or 
low back conditions and his service-connected bilateral heel 
spur syndrome.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, his assertions in this 
regard have no probative value.  

Under these circumstances, the Board concludes that the 
claims for secondary service connection for sleep 
disturbance, for a low back disability, and for a right knee 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, in the absence of any competent 
evidence to support any of the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for sleep disturbance, claimed as 
secondary to service-connected bilateral heel spur syndrome, 
is denied.

Service connection for low back disability, claimed as 
secondary to service-connected bilateral heel spur syndrome, 
is denied.

Service connection for right knee disability, claimed as 
secondary to service-connected bilateral heel spur syndrome, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


